DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed June 25, 2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 includes the limitations “locking parts which are displaceable relative to each other are each provided with a toothing” in combination with locking parts comprising “a number .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the locking parts which are displaceable relative teach other" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 includes the limitations “locking parts which are displaceable relative to each other are each provided with a toothing” in combination with locking parts comprising “a number of recesses” and “at least one protrusion engaging in a recess” (see claim 8, from which claim 10 depends).  Claim 10 appears to be a hybrid of the two embodiments of two disclosed embodiments, although the specification/drawings fail to support this hybrid.  It is unclear, based upon the disclosure, how the instant invention supports toothing, recesses, and protrusions in the hinge.  Such renders the claim as vague.  Similarly note claim 11.
Claim 11 recites the limitation "the toothings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinge having locking parts with  “toothing” in combination with locking parts comprising “a number of recesses” and “at least one protrusion engaging in a recess” (see claim 10).  Similarly note claim 11.
 These features must be shown or canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a hinge” in claim 1; “means of two corner pieces” in claim 4; “the locking means comprise …” in claim 8; and “the locking means further comprise …” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, and 14, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (3138400).
Note a seat capable of being used with video games, comprising: a collapsible frame (7, 9, associated cross bars) which carries a seat surface (see Figures 5-7) and a backrest (see Figures 5-7), wherein the frame comprises a first part (7 or 9) carrying the backrest and a second part (the other of 7 or 9) capable of carrying (on the crossbar discussed line 66, column 2) a console for a steering wheel or joystick for controlling a video game, which parts are connected pivotally to each other by means of a hinge (A, B, 1-6, 8, 10-15), wherein the hinge 
Regarding claim 2, note the frame comprises at least four frame parts (left side arms 7 and 9, and right side arms 7 and 9) mounted on the hinge. 
Regarding claim 5, note the hinge has locking means (14, 15, 10-12, 5) for fixating the first and second frame parts in a desired position relative to each other.
Regarding claim 6, note the locking means are capable of fixating the first and second frame parts in different positions (by way of the holes 5).
Regarding claim 7, note the locking means are form-fitting.  See Figure 2.
Regarding claim 8, note the hinge comprises two hinge parts (6 and 8) rotatable relative to each other and the locking means comprise two locking parts, each connected to one of the hinge parts (5 and 10 are connected to 8), wherein one of the locking parts comprises a number of recesses (5) and the other locking part comprises at least one protrusion (10) engaging in a recess.
Regarding claim 9, note one of the locking parts is integrated with the first load-bearing hinge body and the other locking part is integrated with the first load-bearing hinge body and the other locking part is integrated with the second load-bearing hinge body.
Regarding claim 10, note the locking parts which are displaceable relative to each other are each provided with a toothing (10).  
Regarding claim 14, note the seat surface and/or the backrest are manufactured from a flexible material (canvas).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (3138400).
Note a hinge (see Figure 1) capable of use in a seat according to claim 1.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0702162A2.  Note a hinge (see Figure 1) capable of use in a seat according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012069670A1 in view of EP0702162A2.
The primary reference shows all claimed features of the instant invention with the exception of the hinge comprising a first load-bearing body on which the first frame part is mounted, and a second load-bearing body on which the second frame part is mounted, and each load-bearing hinge body has at least two points, lying substantially opposite each other, for mounting of the first or second frame part (claim 1); the hinge has locking means for fixating the first and second frame parts in a desired position relative to each other (claim 5); the locking means are configured to fixate the first and second frame parts in different positions (claim 6); the locking means being formed-fitting (claim 7); the hinge comprises two hinge pars rotatable 
In the primary reference, note a seat capable of use with video games, comprising: a collapsible frame which carries a seat surface and a backrest, wherein the frame comprises a first part (3.1) carrying the backrest and a second part (3.2) capable of carrying a console (1.2) for a steering wheel or joystick for controlling a video game, which parts are connected pivotally to each other by means of a hinge (3.3).
Regarding claim 2, note the frame comprises at least four frame parts (left and right arms of 3.1, and left and right arms of 3.2) mounted on the hinge.
Regarding claim 14, note the seat surface and/or the backrest are manufactured from a flexible material (fabric).
The secondary reference teaches configuring a collapsible seat with a hinge comprising a first load-bearing body (11, 19) on which a first frame part is mounted, and a second load-bearing body (12) on which a second frame part is mounted, and each load-bearing hinge body has at least two points (113 and 193, and both ends of 123), lying substantially opposite each other, for mounting of the first or second frame part; the hinge has locking means for fixating 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting for the hinge of the primary reference, a hinge comprising a first load-bearing body on which the first frame part is mounted, and a second load-bearing body on which the second frame part is mounted, and each load-bearing hinge body has at least two points, lying substantially opposite each other, for mounting of the first or second frame part (claim 1); the hinge has locking means for fixating the first and second frame parts in a desired position relative to each other (claim 5); the locking means are configured to fixate the first and second frame parts in different positions (claim 6); the locking means being formed-fitting (claim 7); the hinge comprises two hinge pars rotatable relative to each other and the locking means .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (3138400) in view of CN204105363U.
The primary reference shows all claimed features of the instant invention with the exception of the first and second frame part each comprising a number of mutually connected tubular elements (claim 3); wherein at least some of the frame parts each comprise three tubes which are assembled by means of two corner pieces into a substantially U-shaped frame part (claim 4).
The secondary reference conventionally teaches configuring a collapsible chair frame with first (backrest assembly) and second (rear leg assembly) frame parts, each comprising a number of mutually connected tubular elements (see the figure); wherein at least some of the frame parts each comprise three tubes (elbows and cross-piece) which are assembled by means of two corner pieces (elbows) into a substantially U-shaped frame part (see the figure).
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012069670A1 in view of EP0702162A2, as applied to claim 1 above, and further in view of CN204105363U
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the first and second frame part each comprising a number of mutually connected tubular elements (claim 3); wherein at least some of the frame parts each comprise three tubes which are assembled by means of two corner pieces into a substantially U-shaped frame part (claim 4).
CN204105363U conventionally teaches configuring a collapsible chair frame with first (backrest assembly) and second (rear leg assembly) frame parts, each comprising a number of mutually connected tubular elements (see the figure); wherein at least some of the frame parts each comprise three tubes (elbows and cross-piece) which are assembled by means of two corner pieces (elbows) into a substantially U-shaped frame part (see the figure).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of CN204105363U by substituting for each of the first and second frame parts, a number of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Piretti (20160338492) shows a folding chair having multiple frame parts which form U-shaped components.  Ortiz et al (10653242) shows a collapsible gaming chair.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





mn						/MILTON NELSON JR/March 23, 2022                                           Primary Examiner, Art Unit 3636